release number release date internal_revenue_service te_ge technical_advice_memorandum date january uniform issue list internal_revenue_service attn program manager office of appeals domestic operations taxpayer's name taxpayer's address taxpayer's identification_number year involved legend corporation program program application date date date ssue u o f o t k h i o b whether the commissioner te_ge should exercise discretion to grant corporation relief under lr c sec_7805 to limit the retroactive effect of revocation of its exempt status under sec_501 facts as presented on form corporation was incorporated on date and was recognized exempt from federal taxation under sec_501 and classified as a public charity under sec_170 and sec_509 in a determination_letter dated date the determination was based solely on the representations made in the application_for exemption and the supplemental statements attached to the application corporation stated that it would be providing program gifts to individuals and families for the purpose of purchasing a home in addition corporation stated to qualify people must fall into either low or moderate-income categories as defined by fha and or fannie_mae they must qualify for a mortgage demonstrate a need for program assistance and purchase a home in the program we will promote our program through real_estate agents mortgage lenders and homesellers builders during the appeals process corporation submitted a request for relief under sec_7805 corporation states in its request for relief that they submitted a brochure with its original application_for exemption corporation also submitted a copy of an application_for exemption that it claims that it filed with the service as a supporting document in their request for relief the brochure contained a statement that corporation would operate with no geographic limitations and no income limitations corporation argues that this brochure put the service on notice and that the service should have been aware of the manner that corporation was promoting the program upon careful review of the materials in addition corporation also submitted a copy of their program guidelines that it claimed was also submitted with its application_for exemption however a review of the official record of the application_for exemption received from eo determinations revealed that the brochure was in fact not included with corporation’s filed application_for exemption in addition a review of the program guidelines that was submitted with their original application_for exemption revealed that there are several discrepancies between the document submitted with their original application_for exemption and request for relief facts as developed during the examination process and appeals process during the period under examination corporation’s primary activity was the operation of a nationwide program under which corporation was merely acting as a broker to facilitate the selling of homes corporation operated without income limitations and did not screen homebuyers for program funds based on income or geographical limitations since its inception corporation has promoted and operated a program for homebuyers under which they provide funds to the homebuyer to use as their down payment and collects the same amount plus an additional fee from the homeseller corporation derived of its revenue from the service fee charged to homesellers corporation did not solicit funds from the general_public or government corporation was funded entirely from the service fee that was charged to the homeseller for enrolling their home in the corporation program corporation restricted the use of the gift to the purchase of a home that was enrolled in the corporation program corporation required homesellers or builders to enter into an agreement to pay a service fee the service fee was comprised of a program fee and a processing fee the program fee was always equal to the amount of program funds that corporation provided to the homebuyer corporation did not have any income limitations for its program and did not screen homebuyers to determine if they qualified as low to moderate income homebuyers or limit its program to low_or_moderate_income homebuyers corporation’s promotional materials state that program funds are available to anyone who qualifies for a mortgage corporation represented that percent of homebuyers that they assisted were in the middle-income census track corporation made this finding only after it provided program assistance to the homebuyers in addition corporation’s promotional material and advertising make it clear that its program was open to anyone who without any income limitations otherwise qualified for a home mortgage the examination documented that corporation’s application_for program does not contain any questions to establish whether the applicant is in the low to moderate income level a document that is completed by the lender does request the homebuyer’s income however these documents are sent to corporation only after the homebuyer has been approved for a mortgage corporation asserted during the examination that its program is designed to assist a charitable_class because only a house of a specified value may be enrolled in the program however the examination discovered no evidence that corporation limited the enrollment of homes to the specified limit corporation did not limit its assistance to homes located in geographical areas experiencing economic depression or deterioration rather corporation made program funds available for any property provided that the homeseller or home builder agree to remit to corporation the amount correlating to the amount of program funds transferred to the homebuyer pay the service fee and the buyer qualifies for a mortgage usually a fha insured mortgage - corporation recommended that potential homebuyers take a free online homeownership course but did not require that the homebuyer complete the course to receive funds from the program in addition corporation did not conduct educational activities the examination concluded that during the years under examination corporation did not qualify for tax-exempt status under sec_501 exemption_letter be revoked effective as of the first day of the examination period for the following reasons the examination recommended that corporation’s e corporation’s program was operated in a manner similar to the organization described revrul_2006_27 2006_1_cb_915 date corporation operated primarily for the benefit of homesellers e corporation failed to establish that its activities lessen the burdens of government and taxpayer appealed the proposed revocation the office of appeals sustained the revocation section dollar_figure of revproc_2014_5 2014_1_irb_169 states that all requests for sec_7805 relief are mandatory tam’s with respect to all exempt_organizations delegation_order formerly do-96 rev delegates authority to the commissioner tax exempt and government entities tege to prescribe the extent to which any ruling relating to the internal revenue laws shall be applied without retroactive effect corporation requests that the commissioner tege exercise discretion and grant relief to limit the retroactive effect of revocation under sec_7805 to date3 law sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 state that an organization that has been determined by the commissioner to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause - sec_301 b -1 grants to the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect sec_601_201 states that a ruling or a determination_letter per sec_601_201 may be revoked or modified at any time in the wise administration of the taxing statutes sec_601_201 states that a ruling found to be in error or not in accord with the current views of the service may be modified or revoked by notice to the taxpayer sec_601_201 states that a ruling or determination_letter recognizing exemption may not be relied on if there is a material_change inconsistent with the exemption in the character the purpose or the method of operation of the organization sec_601_201 addressing the revocation or modification of determination letters on exemption and foundation status provides that such revocation may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented revocation or modification will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked or modified revproc_2014_5 lr b dollar_figure states that all requests for relief under sec_7805 must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in section dollar_figure as they relate to the taxpayer’s situation section of revproc_2014_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer’s detriment rev_proc 2014_2_irb_281 sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2014_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seck relief from retroactive revocation or modification of a determination or ruling under sec_7805 using the procedures set forth in revproc_2014_4 which further refers to revproc_2014_5 sections and sec_12 of revproc_2014_9 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change taxpayer’s position in their request for relief under sec_7805 corporation represented that under sec_601_201 relief should be granted because corporation operated in a manner not materially different from the facts stated in its application_for exemption on which the exemption was granted on date corporation made no misstatement or omission of material facts there has been no change in the applicable law the organization acted in good_faith in relying on the date2 determination_letter and retroactive revocation would be to their detriment corporation represents that it submitted a copy of a brochure with its application_for exemption describing how it planned to distribute and promote their program in this brochure it states that corporation would operate their program with no income restrictions or geographic limitations as such the service should have been aware of this manner of promoting the program and should not be allowed to rely on the no income limitations statement to retroactively revoke its exempt status government’s position a taxpayer may rely on a ruling or determination_letter assuming that the taxpayer does not make any material changes inconsistent with its exemption in its character purpose or method of operation sec_601_201 and sec_1_501_a_-1 if the taxpayer does make such material changes revocation of exempt status will ordinarily take effect as of the date of the change sec_12 rev_proc however revocation may be retroactive if the taxpayer omitted or misstated material facts misstated any facts the commissioner may correct an error in a prior ruling sec_601_201 sec_601_201 even if the taxpayer has not changed or the procedures for requesting retroactive relief are described in of revproc_2014_5 supra based on sec_601_201 a taxpayer may be eligible for relief if it has made no misstatements or omissions of material facts if the facts at the time of the transaction are not materially different from the facts on which the determination was based there has been no change in the law and the taxpayer relied in good_faith on the determination_letter relief is not always available even under these circumstances the commissioner may correct a mistake by the service even if the taxpayer has not changed its behavior and had relied on the earlier ruling revocation of an organization’s determination_letter recognizing exempt status may be retroactive if the organization omitted or misstated a material fact sec_601_201 i corporation did omit or misstate a material fact and operated in a manner materially different from that was originally represented in its application_for exemption corporation has omitted material facts and has operated in a manner materially different from the facts as represented in its application_for exemption therefore it is appropriate to revoke corporation’ determination_letter recognizing it as a tax-exempt_organization retroactively to date the date it was determined that corporation operated in a way that was materially different that that described in its application_for exemption instead of operating in the manner as described in its application_for exemption on which its determination was made corporation began operating a seller-financed program without any income or geographical limitations on a nationwide basis in addition corporation did not screen its program recipients on the basis of income corporation provided funds to any homebuyer who qualified for a home mortgage corporation claims that they submitted a copy of a brochure that states that they would operate their program without geographical limitations and no income limitations with their application_for exemption however a review of the official administrative record received from eo determinations revealed that this brochure was in fact not submitted with their application_for exemption in addition corporation submitted a copy of their program guidelines with their request for relief that contained several discrepancies when compared to the document submitted with their application_for exemption therefore corporation misstated and omitted material facts and operated in a manner materially different from that originally represented in its application corporation has not satisfied all of the requirements under dollar_figure of revproc_2014_5 for granting such relief for the following reasons corporation omitted material facts in its application_for exemption corporation operated in a manner materially different from the facts under which the determination_letter granting exemption was issued there has been no change in the applicable law corporation did not act in good_faith in relying on the determination_letter and retroactive revocation would be to their detriment corporation has omitted material facts and has operated in a manner materially different from the facts as represented in its application_for exemption therefore it is appropriate to revoke corporation’ determination_letter recognizing it as a tax-exempt_organization back to the effective date of the determination_letter recommendation the commissioner te_ge exercises discretion to deny corporation relief under sec_7805 because corporation has made material misstatements and its operations are materially different from what was represented in its application_for exemption therefore it is appropriate to revoke corporation’s determination_letter dated date effective as of the first day of the examination period which is date this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this memorandum is to be given to corporation sec_6110 provides that it may not be used or cited as precedent -end-
